Goldstein, J., dissents,
and votes to reverse the judgment appealed from, on the law, to deny the defendants’ motion, and to grant the plaintiff a new trial, with the following memorandum: The plaintiff tripped on a portion of a sidewalk where there was an apron curb cut allowing cars to transverse the sidewalk into the gasoline station operated by the defendant Sylvester Guiteau, on land owned by the codefendant Rodeo Petroleum Corp. Mr. Guiteau acknowledged that, for the eight years he operated the gasoline station, cars would drive over that area to patronize his gasoline station. The trial court found that the doctrine of special use only applied if the defendant "created it or got it constructed for his own personal use and benefit”. The court further found that there was no evidence that the defendants’ use of the curb cut created the defect.
As the Court of Appeals noted in Poirier v City of Schenectady (85 NY2d 310, 315), the special use exception can apply "where a landowner whose property abuts a public street or sidewalk derives a special benefit from that property unrelated to the public use, and is therefore required to maintain a portion of that property” (emphasis supplied). Generally, an abutting landowner owes a duty to the general public to maintain in a reasonably safe condition the portion of the sidewalk which it uses for its own special benefit, so the general public may use the sidewalk without injury (see, Braithwaite v Grand Union Co., 22 ADd 941; Weiser v City of New York, 5 AD2d 702, affd 7 NY2d 811; Wylie v City of New York, 286 App Div 720).
*371It is well settled that use of a portion of the sidewalk as a driveway for ingress and egress from the abutting landowner’s property can constitute a special use (see, Azzara v Revellese, 146 AD2d 592; Deans v City of Buffalo, 181 AD2d 1015; Du Pont v Town of Horseheads, 163 AD2d 643; Dressler v Socony Mobil Oil Co. 22 AD2d 780). Further, this Court has held that a " 'cut-out’ in the curb which provides access” to the general public to a commercial establishment can be deemed a special use (Noto v Mermaid Rest., 156 AD2d 435, 436; see, Gage v City of New York, 203 AD2d 118).
Contrary to the conclusion of the trial court, the fact that the special use was created prior to the defendant owner’s purchase of the property, or that the curb-cut may have been constructed by the municipality or someone other than the defendants is immaterial (see, La Porta v Thompson, 178 AD2d 735; Rooney v City of Long Beach, 42 AD2d 34, 36-37; Oliva v Gouze, 285 App Div 762, 765, affd 1 NY2d 811). Nor is there any requirement that the special use be attributable to only one abutting landowner or tenant to the exclusion of all others: two or more defendants who jointly exercise the special use may be held liable (see, La Porta v Thompson, supra; see generally, Gage v City of New York, supra).
Here, the evidence adduced on the plaintiffs direct case clearly raised a jury question as to whether the defendants made a special use of the portion of the sidewalk where the accident occurred. Further, there is a question of whether the defendants’ continuous use of a portion of the sidewalk for ingress and egress from the gasoline station for a period of eight years caused or contributed to the cracks which allegedly caused the accident (see, Granville v City of New York, 211 AD2d 195).
Accordingly, the plaintiff should be granted a new trial.